Title: Robert B. Randolph to James Madison, 24 April 1833
From: Randolph, Robert B.
To: Madison, James


                        
                            
                                Dr Sir,
                            
                            
                                
                                    Alexandria
                                
                                April 24. 1833
                            
                        
                        I make no apology for the liberty I take of addressing a letter to you. Being a Virginian by nature, habit
                            and character yourself, you will readily I am sure appreciate the feelings of one of her sons in surrendering to you the
                            commission it was so much my honor and pride to receive from you: I was of course first commissioned as a midshipman and
                            served with diligence and faithfulness until I received from you the appointment of a lieutenancy in the Navy of the
                            United States; the duties of which I have in like manner discharged with all the ardor and integrity consonant with a man
                            who has always loved his country, government and people. It has altogether occupied a period of twenty three years, ten or
                            twelve of which have been consumed in the most active service. I have never disgraced the flag or character of my country
                            in any shape, way or degree whatever; but I have uniformly sustained the dignity and honor of both, amid many arduous and
                            very perilous engagements: It was my good fortune to be with Commodore Decatur in the Ship United States in the
                            engagement with the British ship (captured) Macedonian 38. I was with him in a boat fight off New London and rescued a
                            valuable vessel and cargo from under the guns of the enemy’s squadron, which was beleived to be one of the most hazardous
                            enterprises. I was with him in the United States Frigate President with the British squadron, consisting of the Majestic
                            74, the Endimion 44 frigate, the Tenedos frigate 38, the Pomona 38 and a Sloop of war—the engagement
                                commencing at day light in the morning, and lasting until 11 O’Clock P. M. I was with him in the frigate Guerrier
                            against the Algerine admiral and frigate Medora in the Mediterranean and captured her, which led to the treaty between
                            Algiers and the United States; and on the next day, captured an Algerine Sloop of war 22 Guns. And, finally, when taken
                            prisoner in the frigate President by the British squadron before mentioned and carried to Bermuda, in consequence of
                            reflections made upon the U. S. government and Com: Decatur, I was selected by my brother officers to chastise the editor
                            of the King’s press; which I fully accomplished on the King’s square, at the hazard of being sent to England or
                            imprisoned in the Island.
                        I have cruized in every sea and almost every latitude of the globe, and have always sustained the reputation
                            of an officer devoted to his country’s service. It becomes now, after all those trying circumstances (for which every
                            degree of character has been faithfully awarded to me by my superiors and comrades,) to be under the necessity of
                            restoring to you the commission that it was your prerogative to give, and my honor to receive from you, as president of
                            the United States. I return it to you, Sir, because I deem you so perfectly worthy of the respect which it is my view to
                            pay you by the surrender of it: you worthily bestowed it upon me, and I have most conscientiously and faithfully fulfilled
                            the obligations it imposed upon me.
                        Driven from any further service to my country by the most wretched injustice and by a spirit of persecution
                            and gross tyranny unparalelled in the annals of the country, it is my province to assure you, tho’ dismissed myself from
                            the Navy, it would be to me at least a comfortable reflection, if I could imagine that there is any thing like even the
                            possibility of justice to be calculated upon, under the existing miserable administration, to those it has been so long my
                            pride and blessing to have been associated with in the Navy of the U. S. I owe it however to truth and justice to say;
                            that the link which holds them together is just as feeble and brittle in their hands, as mine has been: fidelity, arduous
                            service and valor, are not now a days, such attributes as to weigh a feather in the scale with power and interest.
                        I consider the administration of Andrew Jackson as subversive of constiutional liberty at least; and utterly
                            guided by feeling and passion; and altho my degredation and ruin have been long ago plotted by his malicious, invidious
                            and utterly dishonest official subalterns, it has been his pride to connive at it all, and to make me the victim of their
                            base and heartless injustice. I have the honor to be With profound respect Your most Obdn. Servant
                        
                            
                                Robt. B. Randolph
                            
                        late of the U. S. Navy
                    